Citation Nr: 0307930	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne





INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.  

This appeal arises out of a January 2002 rating decision 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in Houston, Texas.  It was perfected for appeal 
in September 2002.  In March 2003, the veteran was scheduled 
to appear at a hearing before a Veterans Law Judge, but a 
Report of Contact dated in March 2002, reveals that he 
cancelled that request.  Accordingly, no hearing was held, 
and the case was transferred to the Board of Veterans' 
Appeals (Board) in Washington, DC.   

It is unclear from a letter dated in October 2002 whether the 
veteran is claiming service connection for scars on his skin.  
This matter is referred to the RO for clarification and any 
other indicated action.


FINDINGS OF FACT

1.  There is no medical record reflecting a diagnosis of 
PTSD.  

2.  The veteran's service medical records do not reflect any 
complaints or diagnosis of a skin disability.  

3.  The veteran's skin was normal upon clinical evaluation 
conducted in connection with his discharge from service.  

4.  The veteran's current skin disability, first shown after 
service, has not been linked by competent medical evidence to 
service.  




CONCLUSION OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1116, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, VA must 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, in a June 2001 letter to the veteran, the statement of 
the case and supplemental statement of the case, the veteran 
was appraised of the information and evidence needed to 
substantiate the claims, as well as the law applicable in 
adjudicating them.  The statement of the case outlined the 
specific evidence that was considered when the determination 
was made, and explained the bases for the decision.  The 
supplemental statement of the case set forth the pertinent 
provisions of the VCAA, and advised the veteran of his 
responsibilities in obtaining evidence, as well as the VA's 
responsibility in that regard.  Under these circumstances, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that any further assistance would yield any 
further meaningful information.  In this regard, it is 
observed the veteran's service medical records were 
associated with the claims file, and that he was examined for 
VA purposes in connection with his claims.  The veteran has 
not contended that he has received any treatment for PTSD, 
and the only treatment he recalled receiving for a skin 
disability was identified as in the "1970's."  Although an 
attempt to obtain these post-service records was not made, 
since the examination of the veteran that was conducted in 
connection with his claim included comments regarding the 
etiology of the skin disability current diagnosed, and 
because obtaining these post-service records could only show 
the onset of any claimed skin disability after service, no 
useful purpose would be served by attempting to secure these 
records now.  Under these circumstances, the Board finds that 
as with the notice requirements, the duty-to-assist 
requirements of the VCAA have been met in this case.  

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2002).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

With respect to the veteran's claim for service connection 
for PTSD, the record shows he first submitted a claim for 
benefits based on that disability in June 2001 in connection 
with this appeal.  On his application, the veteran did not 
identify any location at which he had received treatment for 
that disability, but as the record established the presence 
of a stressful event in service as could result in PTSD, the 
veteran was examined for VA purposes.  (The recognized 
stressor was the veteran's involvement in combat as evidenced 
by the award to him of a combat infantryman's badge.)  The 
report from this examination concluded with a diagnosis of 
"anxiety disorder, not otherwise specified, with symptoms of 
post-traumatic stress disorder."  In other words, the 
veteran was not diagnosed as having PTSD.  The veteran 
underwent a second examination for VA purposes in October 
2002.  This examination concluded with no psychiatric 
diagnoses whatsoever.  

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such PTSD would have to be shown by medical diagnosis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, 
while the veteran apparently believes he may suffer from 
PTSD, no actual diagnosis of this disorder has been made by 
any medical authority, and the veteran has not identified any 
such authority whose records would show such a diagnosis.  
Under these circumstances, it must be concluded that the 
information and evidence of record in this case fails to show 
that the veteran has the disability (PTSD) for which service 
connection is now sought.  In the absence of medical evidence 
reflecting the current presence of the claimed disability, 
the appeal in this regard is denied.  

With respect to the claim concerning a skin disability, the 
record shows that in the veteran's application for benefits, 
he specifically identified chloracne as the disability for 
which he sought to establish as service connected.  In 
connection with this claim, the veteran was examined for VA 
purposes in December 2001.  The report from this examination 
showed that the veteran did not have chloracne, but instead, 
he was diagnosed to have rosacea.  As explained above, in the 
absence of the claimed disability, there is no basis upon 
which to establish service connection.  The RO, however, 
apparently considered the veteran's claim for benefits to 
include any current skin disability, and therefore, its 
decision to deny the claimed benefit was worded to include 
rosacea.  The veteran, for his part, eventually contended in 
his substantive appeal, that it was rosacea for which he 
sought benefits.  In a separate statement dated in October 
2002, the veteran recalled that in 1966 he had developed a 
rash over his entire body which did not clear up for five 
days; that he sustained an infection in his right leg while 
in Vietnam; and that he has scars on his legs from where 
leeches at one time had been attached.  Presumably, he 
offered these recollections, in part, as a basis upon which 
to link his rosacea to service.  

A review of the veteran's service medical records fails to 
show any records that include a reference to skin complaints, 
or diagnoses of skin disabilities.  When examined in 
connection with his discharge from service in September 1967, 
the veteran denied ever having a skin disease, and his skin 
was normal upon clinical evaluation.  As to the post-service 
evidence, the veteran reported in his 2001 application for 
benefits, that his skin problem did not begin until the 
"1970's," which is obviously several years after his 
separation from service, and is consistent with the history 
he reported to the VA physician who examined the veteran in 
December 2001.  In that examination report, the veteran is 
noted to have described the onset of his skin problem as 
after his return from service.  With the evidence uniformly 
showing the onset of the claimed disability after service, it 
is also significant that the physician who examined the 
veteran for VA purposes in 2001, did not link the onset of 
the disability in any way to service.  (This physician noted 
that rosacea is "an idiopathic condition of unknown 
etiology.")  Given the absence of any competent evidence 
reflecting the presence of rosacea in service, for many years 
after service, or that it is linked to service, it is the 
Board's conclusion that a basis upon which to establish 
service connection for that disability has not been 
presented.  Accordingly, the veteran's appeal in this regard 
is denied.  

In reaching this decision, the Board has also considered the 
veteran's contention that his rosacea may be due to his 
exposure to Agent Orange in Vietnam.  In this regard, it is 
acknowledged that applicable law and regulations provide for 
a mechanism by which service connection may be established 
for disabilities due to exposure to the herbicide commonly 
referred to as Agent Orange, and that there exists a list of 
diseases for which service connection may be presumed for 
those so exposed.  38 U.S.C.A. §§  1113, 1116, 38 C.F.R. 
§§ 3.307, 3.309.  Rosacea, however, is not included among 
those disabilities for which service connection may be 
presumed, and as indicated above, there has been no competent 
opinion linking the veteran's rosacea to service or to any 
exposure to Agent Orange the veteran may have experienced in 
service.  Accordingly, there is no basis for establishing 
service connection for rosacea on the theory that it 
developed as a consequence of the veteran's exposure to 
herbicides in service.  


ORDER

Service connection for PTSD is denied.  

Service connection for a skin disability is denied.  

	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

